NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RAYMOND EDWARD McKAY,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4228
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Joe Caimano, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.